EXHIBIT 10.1




PARTICIPATION AGREEMENT


THIS AGREEMENT made and entered into as of the 28th Day of July, 2006, by and
between WHITMAR EXPLORATION COMPANY, (hereinafter called "WhitMar"), having its
offices located at 555 17th Street, Suite 880, Denver, CO 80202, and True North
Energy Corporation (hereinafter called “True North”), having a corporate office
at 1200 Smith Street, Houston, TX 77002.
 
WITNESSETH:
 
WHEREAS, WhitMar owns approximately 1,054 acres of oil and gas leasehold (the
“Prospect Leasehold”) in Newton County, Texas and Calcasieu Parish, Louisiana,
which leasehold makes up WhitMar’s Deweyville Prospect, hereinafter referred to
as “the Prospect”. The Prospect covers the area outlined on the plat attached
hereto as Exhibit “A”, which area is hereinafter referred to as the “Area of
Mutual Interest” (“AMI”); and
 
WHEREAS, WhitMar intends to drill or cause to be drilled an approximate 13,300
foot well on the Prospect Leasehold to adequately test the Yegua Sands,
hereinafter referred to as the Prospect Test Well; and
 
WHEREAS, True North hereby agrees to acquire from WhitMar a portion of the
Prospect Leasehold sufficient to give True North an undivided 10% working
interest in the said Prospect Test Well, and True North agrees to participate in
the said well with a 10% working interest, and WhitMar hereby agrees to sell
True North a 10% working interest in such well , subject to the conditions and
mutual covenants set forth in this agreement; and
 

--------------------------------------------------------------------------------


NOW, THEREFORE, for and in consideration of the promises and the respective
obligations, duties and responsibilities of WhitMar and True North to be kept
and performed as hereinafter set forth, it is mutually agreed between WhitMar
and True North as follows:
 
ARTICLE I. DEFINITIONS
 
Whenever used or referred to in this Agreement, unless otherwise expressly
provided, the terms defined below shall have the meanings assigned to them in
this Article. Such meanings shall apply equally to the singular and the plural.
 
1.1 “Additional Interest” shall mean any oil and gas leasehold interest and/or
mineral interest acquired within the AMI after the Initial Prospect Test Well is
drilled. It is understood that "Additional Interest" may include the acquisition
of developed leasehold as well as undeveloped leasehold in the AMI.
 
1.2 "Area of Mutual Interest" shall mean the area as so marked on the plat
attached hereto as Exhibit "A".
 
1.3  "Proposing Party" shall mean the party who has submitted a proposal to
drill a development well in the Prospect.
 
1.4 "Non-Proposing Party" shall mean the party receiving a proposal for
consideration from the Proposing Party.
 
1.5 " Prospect Test Well" shall mean the initial 13,000 foot well to be drilled
on the Prospect Leasehold to test Yegua Sands, which will be drilled or caused
to be drilled by WhitMar.
 
1.6 "Operator" shall mean WhitMar Exploration Company in regard to any well
drilled pursuant to this Agreement where WhitMar is a Participating Party. Where
WhitMar is a Non-Participating Party in a proposed well, the Participating
Parties shall mutually agree upon the Operator therein.
 

--------------------------------------------------------------------------------


ARTICLE II. TERM 
 
2.1 This Agreement shall continue in force as to the Prospect Area as long as
any lease subject to this Agreement (including extensions or renewals of same)
is in full force and effect, unless otherwise extended or is terminated earlier
by mutual agreement of the Parties.
 
ARTICLE III. LEASEHOLD,GEOLOGICAL, GEOPHYSICAL AND WELL COSTS
 
3.1 Upon execution of this Agreement, True North agrees to pay WhitMar $100,000
as an initial payment for its participation in the Prospect; which shall consist
of a $42,500 payment for geological, geophysical and land costs and a $57,500
payment as an earnest money deposit on its share of upcoming drilling costs for
the Prospect Test Well.
 
3.2 WhitMar will drill or cause to be drilled the Prospect Test Well to test the
Yegua Sands on the Prospect Leasehold. True North will participate in the said
Prospect Test Well on a promoted basis, whereby True North will pay for 12.5% of
the costs associated with drilling the said well to “casing point” for its 10%
interest therein. “Casing point” as used herein means that point in time when a
well has been drilled and logged to its objective depth, and the well has been
plugged and abandoned with the surface restored, or a recommendation has been
made to set production casing and attempt completion. Where a completion attempt
is made and True North elects to participate in such completion, the completion
costs for the said Initial Prospect Test well will be paid for on a “heads-up
basis”; whereby True North will pay 10% of such costs for its 10% interest in
the said well.
 

--------------------------------------------------------------------------------


 
3.3 It is understood that WhitMar has negotiated a Turnkey Drilling Contract
with Grey Wolf Drilling Company for the Drilling of the Prospect Test Well to
casing point for a agreed upon costs not including insurance, well site
preparation costs and title costs, and after Grey Wolf has provided WhitMar with
electric logs of the well bore, WhitMar and its partners will pay all costs to
plug and abandon or to run production casing and attempt completion. Attached
hereto as Exhibit “B” is the Authority for Expenditure (“AFE”) setting forth the
estimated costs to drill and complete the Prospect Test Well, which AFE is based
on the said turnkey contract. Upon execution of this Agreement, True North shall
execute the said AFE. It is understood that this is an estimate of costs only,
and True North shall pay its agreed upon share of actual costs for the drilling
and completion of the said well.
 
3.4 Inasmuch as Grey Wolf Drilling Company has required that WhitMar prepay into
escrow the agreed upon turnkey drilling amount, True North hereby agrees to pay,
within fifteen days of the date of this agreement, its agreed upon 12.5% share
of estimated drilling costs to casing point as shown in the said AFE, less the
contingency liner estimate and less the $57,500 earnest money deposit paid
pursuant to Article 3.1 herein.
 
3.5 It is understood that by participating in the Prospect Test Well, pursuant
to Article 3.2 above, True North will earn the right to participate in any
development well proposed in the future in the Prospect on a “heads-up basis”
for its 10% share of the Prospect Leasehold.
 
ARTICLE IV. INTERESTS EARNED AND ASSIGNMENTS
 
4.1 Upon the drilling and completion of the said Prospect Test Well, and upon
WhitMar’s receipt of all payments due from True North pursuant to Articles 3.1
and 3.2 of this Agreement, WhitMar will assign to True North, by recordable
assignment, 10% of the Prospect Leasehold, which leasehold interest will be
subject to twenty eight percent (28%) royalty burdens, leaving True North with a
seventy two percent (72%) net revenue interest (“NRI”) in the Prospect
Leasehold.
 

--------------------------------------------------------------------------------


4.2 If the Prospect Test Well is completed as a producer, True North will be
entitled to production revenues from said well allocable to its 10% working
interest at a 72% NRI, and True North will be responsible for 10% of the
operating costs and expenses allocable to said well.
 
ARTICLE V. OPERATING AGREEMENT
 
5.1 Any well drilled in the Prospect shall be drilled pursuant to the Operating
Agreement attached hereto as Exhibit “C”. The AMI of this agreement shall be the
Contract Area of said Operating Agreement.
 
ARTICLE VI. SUBSEQUENT WELL PROPOSALS AND OTHER OPERATIONAL ACTIVITIES
 
6.1 After the said Initial Prospect Test Well is drilled, any party hereto may
propose the drilling of an additional well in the Prospect Area. The proposal
shall be in writing, setting forth the location of the proposed well, depth and
formation(s) to be tested, and a detailed cost estimate. The Non-Proposing Party
or Parties shall have thirty (30) days or such lesser period as is set out by
the Proposing Party in the proposal to the Non-Proposing Party necessitated by
particular circumstances such as rig availability, threatened termination of
leasehold or other relevant factors. In no event shall the period be less then
ninety-six (96) hours excluding Saturday, Sunday, and legal banking holidays
after receipt of such proposal, within which to notify the Proposing Party of
its election to participate in the drilling of such well. Failure to so advise
the Proposing Party within the prescribed period shall constitute an election
not to participate in said well.
 

--------------------------------------------------------------------------------


6.2 If an election is made by all Non-Proposing Parties to participate in the
proposed well, all costs and expenses in accordance with the drilling and
equipping of such well shall be borne on a “heads-up basis” by the participating
parties for their respective interest herein.
 
6.3 If WhitMar as the Proposing Party and/or if WhitMar, as a Non-Proposing
Party elects to participate in the proposed well, and if there is no third party
operator involved, WhitMar will operate the said well. If WhitMar elects not to
participate in the proposed well, the participating parties shall mutually agree
on an Operator.
 
6.4 If any party elects not to participate for its proportionate share in an
additional well proposed hereunder, such party relinquishes its leasehold
position in the proposed well with no retention of any beneficial interest
therein; this being commonly referred to as an “in or out” provision.
 
6.5 All other operational activities in the Prospect shall be governed by the
Operating Agreement attached hereto as Exhibit "C".
 
ARTICLE VII. AREA OF MUTUAL INTEREST:
 
7.1 In the event any party hereto acquires an Additional Interest covering lands
situated in whole or in part within the Area of Mutual Interest, the acquiring
party (hereinafter referred to as "Proposing Party") shall promptly notify the
non-acquiring party (hereinafter referred to as "Non-Proposing Party") of such
Additional Interest and shall attach a copy of the instrument evidencing same,
together with all title materials in its possession and an itemized statement of
the acquisition costs attributable to each such interest. Such acquisition costs
shall exclude any overhead, financial or other internal costs incurred by the
Proposing Party. The Non-Proposing Party shall have the option to acquire its
proportionate share of the Additional Interest on a “heads up basis”, pursuant
to Article 3.1 herein, by notifying the Proposing Party of its election in
writing within fifteen (15) days after receipt of such offer; or within forty
eight (48) hours exclusive of Saturdays, Sundays and legal banking holidays of
receipt of such offer in the event an oil and gas rig is drilling or standing by
and accumulating charges anywhere within the proposed area in which the
Additional Interest is located after receipt of such offer. Failure of a
Non-Proposing Party to so notify the Proposing Party in the specified time
period shall be deemed an election not to participate. Should the Non-Proposing
Party elect to acquire its proportionate share of said interest, such party
shall, within thirty (30) days of its election pay to the Proposing Party its
share of the acquisition costs or assume its proportionate share of any
contractual commitment necessary to earn such Additional Interest. Upon such
payment, the Proposing Party shall promptly execute and deliver to the
Non-Proposing Party an assignment for its share of such interest, in customary
form and containing a "By, Through and Under" Warranty as to title of the
Additional Interest assigned. If the Proposing Party does not receive timely
payment from the parties who elect to so participate, the Proposing Party may
give such non-paying parties certified written notice that failure to receive
such payment in five (5) days shall be deemed an election by such non-paying
party to not participate in the acquisition of such interest.
 

--------------------------------------------------------------------------------


7.2 It is understood that any Additional Leasehold Interest acquired in the form
of oil and gas leasehold shall be subject to the royalty and overriding royalty
burdens referred to in Article 4.1 hereinabove.
 
7.3 It is understood and agreed that the terms and provisions of this Article
VII do not apply to the acquisition by a party to this Agreement of developed or
undeveloped leasehold in the AMI acquired as a result of a merger,
reorganization, consolidation, or acquisition of all or substantially all of
another company’s assets.
 
ARTICLE VIII. PREFERENTIAL RIGHTS 
 
8.1 Should True North desire to sell or farmout all or any part of its leasehold
interest acquired pursuant to this Agreement to any party other than an
affiliate of True North or a party controlled by True North, it shall promptly
give written notice to WhitMar, with full information concerning the proposed
sale or farmout, which shall include the name and address of the prospective
buyer or farmee (who must be ready, willing and able to perform under the terms
and conditions of the sale or farmout), and all other terms of the proposed sale
or farmout. WhitMar shall then have a preferential right for a period of twenty
(20) days after receipt of the notice, to elect to buy or farmin the interest of
True North on the same terms and conditions. For the purposes of this Agreement,
the terms "farmout" and "farmin" shall be deemed as follows: A contract in which
one party agrees to assign to another, in whole or in part, leasehold interests
in certain acreage upon completion of drilling obligations and the performances
of any other covenants and conditions therein contained.
 
8.2 It is understood that this provision shall not apply in the case of a
merger, consolidation, and/or assignment to a corporate parent, subsidiary or
affiliate that is controlled by True North and/or the principals of True North.
 
ARTICLE IX. NOTICES AND PROPOSALS
 
9.1 Except as otherwise provided, all notices and proposals that are required to
be given herein shall be given in writing and delivered by first class,
registered or certified mail, recognized courier service, and/or by telephone
facsimile and addressed to the party to which such notice is given as follows:
 
 

 
True North Energy Corporation   
1400 Woodloch Forest Drive, Suite 530 
Houston, TX 77380 
Attn: John I. Folnovic    
(832) 295-0741  
 
WhitMar Exploration Company
555 17th. Street, Suite 880
Denver, Co 80202
Attn: Whitney H. Marvin
(303) 991-9400

  



--------------------------------------------------------------------------------


9.2 The time periods specified herein in which a Non-Proposing Party must make a
response shall commence on the date the originating notice or proposal is
received. Should the notice period end on a Saturday, Sunday or legal banking
holiday, the notice period shall be extended to end on the next successive
workday.
 
ARTICLE X. ASSIGNABILITY
 
10.1 The rights hereby granted to True North may not be assigned or transferred,
in whole or in part, without the express written consent of WhitMar being first
obtained (which consent shall not be unreasonably withheld). Mergers,
consolidation, and assignments to a corporate parent, subsidiary or affiliate
shall not be deemed a transfer or assignment requiring the consent of the other
party; likewise an assignment to any entity, domestic or foreign, that is
controlled by True North and/or the principals of True North shall not be deemed
a transfer or assignment requiring the consent of WhitMar.
 
ARTICLE XI. TAXATION
 
11.1 This Agreement is not intended to create, and shall not be construed to
create, a relationship, a partnership, or an association for profit between or
among the parties hereto. Notwithstanding any provisions herein that the rights
and liabilities hereunder are several and not joint or collective, or that this
Agreement and operations hereunder shall not constitute a partnership, if for
Federal income tax purposes this Agreement and the operations hereunder are
regarded as a partnership, each party hereby affected elects to be excluded from
the application of all of the provisions of Subchapter “K”, Chapter “1”,
Subtitle “A”, of the Internal Revenue Code of 1986, as permitted and authorized
by Section 761 of the Code and the regulations promulgated thereunder. Any
operator designated under the terms of this Agreement is authorized and directed
to execute on behalf of each party hereby affected such evidence of this
election as may be required by the Secretary of the Treasury of the United
States or the Federal Internal Revenue Service, including specifically, but not
by way of limitation, all of the returns, statements, and the data required by
Federal Regulations 1.761-(2). Should there be any requirement that each party,
hereby affected, give further evidence of this election, each such party shall
execute such documents and furnish such other evidence as may be required by the
Federal Internal Revenue Service or as may be necessary to evidence this
election. No party shall give any notices or take any other action inconsistent
with the election made hereby. If any present or future income tax laws of the
State or States in which the area covered by this Agreement is located or any
future income tax laws of the United States contain provisions similar to those
in Subchapter "K", Chapter 1, Subtitle "A", of the Internal Revenue Code of
1986, under which an election similar to that provided by Section 761 of the
Code is permitted, each party hereby affected shall make such election as may be
permitted or required by such laws. In making the foregoing election, each such
party states that the income derived by such party from operations hereunder can
be adequately determined without the computation of partnership taxable income.
 

--------------------------------------------------------------------------------


ARTICLE XII. MISCELLANEOUS
 
12.1 This Agreement contains the entire agreement of the parties with respect to
the subject matter hereof, shall be governed by and construed in accordance with
the laws of the State of Texas, and may be executed in multiple counterparts,
each of which shall be an original but all of which together shall constitute
one and the same instrument.
 
12.2 It is understood that if this Agreement is not fully executed by True North
and returned to WhitMar with the agreed upon $100,000 initial payment within
five (5) days from the date set forth hereinabove, WhitMar may, at its sole
option, terminate this Agreement. If True North does not pay the remainder of
its share of estimated drilling costs, as referred to in Article 3.4 herein,
within 15 days of the date of this agreement, WhitMar may, at its sole option,
terminate this agreement; in which case the initial $100,000 payment paid by
True North shall be retained by WhitMar until such time as True North
participates in another prospect with WhitMar, at which time such $100,000 shall
be credited to True North for its share of costs in such future prospect.
 
12.3 It is understood that the only consequence of WhitMar’s failure to drill
the Prospect Test Well contemplated herein shall be the ipso facto cancellation
of this agreement in its entirety and WhitMar’s immediate return of any funds
paid by True North to WhitMar.


IN WITNESS THEREOF, THIS INSTRUMENT IS EXECUTED ON THIS THE 28TH DAY OF JULY,
2006.
 

WITNESS:     WHITMAR EXPLORATION COMPANY                 /s/ Sarrah Garrett    
/s/ Whitney H. Marvin

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Whitney H. Marvin, President

                WITNESS:     TRUE NORTH ENERGY CORPORATION         /s/ Charlene
Ripley     /s/ John I. Folnovic

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

John I. Folnovic, President